       Case 2:19-cv-01687-KJM-CKD Document 25 Filed 09/21/20 Page 1 of 3


 1 Thiago M. Coelho (Cal. Bar No. 324715)
     thiago@wilshirelawfirm.com
 2 3055 Wilshire Blvd., 12th Floor
     Los Angeles, California 90010
 3 Telephone: (213) 381-9988
     Facsimile: (213) 381-9989
 4
     Attorneys for Plaintiff Valerie Brooks
 5 and the Putative Class
 6 Arlene K. Kline (PRO HAC VICE)
     Damien P. Delaney, SBN 246476
 7 Zoe J. Bekas, SBN 288118
     AKERMAN LLP
 8 601 W. Fifth Street, Suite 300
     Los Angeles, CA 90071
 9 Telephone: (213) 688-9500
     Facsimile: (213) 627-6342
10
     Attorneys for Defendant Pressed Juicery, Inc.
11
12                                 UNITED STATES DISTRICT COURT
13                                EASTERN DISTRICT OF CALIFORNIA
14 VALERIE BROOKS, individually and on               CASE NO. 2:19-cv-01687-KJM-CKD
     behalf of all others similarly situated,
15                                                   JOINT STIPULATION CORRECTING
                     Plaintiff,                      ERROR ON APPROVED CLASS NOTICE
16
             v.
17                                                   [Filed concurrently with [Proposed] Order]
     PRESSED JUICERY, INC., a Delaware
18 corporation; and DOES 1 to 10, inclusive,         Hon. Kimberly J. Mueller
19                                                   Complaint filed:   August 28, 2019
                            Defendants.              Trial Date:        None set
20
21
22
23
24
25
26
27
28

                    JOINT STIPULATION TO CORRECT ERROR ON CLASS NOTICE
       Case 2:19-cv-01687-KJM-CKD Document 25 Filed 09/21/20 Page 2 of 3


 1          IT IS HEREBY STIPULATED, by and between Plaintiff Valerie Brooks (“Plaintiff”) and

 2 Defendant Pressed Juicery, Inc. (“Defendant”), through their respective counsel of record, as
 3 follows:
 4          1.      On September 16, 2020, the Court entered an Order preliminarily approving the

 5 settlement in this matter, and directing the notice to go out to the class members;
 6          2.      In so doing, the Court preliminarily approved a service award to the named plaintiff

 7 in the amount of $2,500, and attorneys’ fees in the amount of $35,000;
 8          3.      The Court also approved the notice, which contained a mistake as to the amount of

 9 the service award and the amount of the attorneys’ fees. That mistake was contained on page 3 of
10 the proposed notice, in Sections 4 and 5;
11          4.      Before mailing out the notice, the parties desire to correct that error so that the class

12 members are not misinformed as to the two potential awards;
13          5.      Therefore, it is hereby stipulated that the notice will be corrected, on page 3, in

14 sections 4 and 5, to read that class counsel is seeking a service enhancement payment in the amount
15 of $2,500 for Ms. Brooks, and $35,000 in attorneys’ fees; and
16          6.      This Stipulation is not intended to and will not be construed as a waiver by either

17 party of any rights or claims or objections whatsoever related to this matter.
18
19 Dated: September 21, 2020                       WILSHIRE LAW FIRM, PLC
                                                   Thiago M. Coelho
20
21
                                                   By: /s/ Thiago Coelho
22                                                     Thiago M. Coelho

23                                                 Attorneys for Plaintiff
                                                   VALERIE BROOKS
24
25
26
27
28
                                            1
                   JOINT STIPULATION TO CORRECT ERROR ON CLASS NOTICE
     Case 2:19-cv-01687-KJM-CKD Document 25 Filed 09/21/20 Page 3 of 3


 1 Dated: September 21, 2020          AKERMAN, LLP
                                      Dennis D. Strazulo
 2                                    Christine C. Lee
                                      Ryan T. Benson
 3
 4
                                      By: /s/ Arlene Kline
 5                                        Arlene Kline (Admitted Pro Hac Vice)
                                          Zoe J. Bekas
 6
                                      Attorneys for Defendant
 7                                    PRESSED JUICERY, INC.

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                         2
                JOINT STIPULATION TO CORRECT ERROR ON CLASS NOTICE
